Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed /13/2019  fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but while the Examiner has considered the information by providing copies, the references on the IDS have been crossed out because rather than provide copies of the references, the applicant has only provided a one page sheet with the bibliographic data  for each reference. Please note that the examiner has considered these references, provided copies, and cited them on the PTO 892. 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, 8, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4 and 10 both recite, “the second detection means”. There is insufficient antecedent basis for this limitation in these claims. Each of claims 4 and 10 depend from claim 2, however the second detection means is introduced in claim 3. It appears that the Applicant intended claims 4 and 10 to depend from claim 3. Additionally, claim 3 recites “a second detection means” however, it depends from 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Koike et al. (US 2015/0343931 A1.) Regarding claim 1 Koike et al.  teaches  a seatbelt arrangement for a vehicle, including a seatbelt (18c, see Figure 1a) and a plurality of  by a user of the vehicle seat, the seatbelt will extend transversely over a backrest of the vehicle seat from the third connecting point to the second connecting point (shoulder portion 18c1) , and from the second connecting point to the first connecting point over the seat portion (lap portion 18c2)  The seatbelt is releasably connectable to the vehicle at the second connecting point (via tongue 18d1, see paragraph [0051].) The seatbelt arrangement further includes a fourth connecting point for the seatbelt (at 1B, see Figures 1A-1C) , the fourth connecting point is adapted to be placed at the first lateral side of the vehicle seat and at an upper portion of the backrest, and includes  a first buckle tongue (18d2) being slidably connected to the seatbelt and a first buckle (18e2) to be connected to the upper portion of the backrest, wherein said first buckle tongue is releasably connectable to the first buckle (see paragraph [0054]. Regarding claim 12, Koike et al. teaches a vehicle (see for instance title of invention.) Regarding claim 6, the second connecting point includes a second buckle tongue (18d1) slideably connected to the seatbelt and a second buckle (18e1) connected to the vehicle, and the second buckle tongue is releasably connectable to the second buckle (see paragraph [0051].) 
Claim(s) 1, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Xu et al. (US 2004/0061323 A1) which was cited by the Applicant.  Regarding claim 1 Xu et al.  teaches  a seatbelt arrangement for a vehicle, including a seatbelt (40, see Figure 1) and a plurality of connecting points arranged to connect the seatbelt to the vehicle,  whereby a first connecting point (unnumbered rear connection point at waist position of belt 52) is adapted to be placed at a position being at a first lateral side of a vehicle seat and proximate a seat portion of said vehicle seat, a second connecting point (44)  is adapted to be placed proximate the seat portion and at an opposite lateral side of the vehicle seat in respect of the first lateral side and a third connecting point (50)  is adapted to be placed at the first lateral side at a position above the first connecting point such that when the seatbelt is being used by a user of the vehicle seat, the seatbelt will extend transversely over a backrest of the vehicle seat from the third connecting point to the second connecting point (shoulder portion 46) , and from the second connecting point to the first connecting point over the seat portion (lap portion 52)  The seatbelt is releasably connectable to the vehicle at the second connecting point (via tongue 48 in buckle 44) The seatbelt arrangement further includes a fourth connecting point for the seatbelt (56, upper most 58’) , the fourth connecting point is adapted to be placed at the first lateral side of the vehicle seat and at an upper portion of the backrest, and includes  a first buckle tongue (60) being slidably connected to the seatbelt and a first buckle (58’) to be connected to the upper portion of the backrest, wherein said first buckle tongue is releasably connectable to the first buckle. Regarding claim 12, Koike et al. teaches a vehicle. Regarding claim 6, the second connecting point includes a second buckle tongue (48) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over either Koike et al. (US 2015/0343931 A1) or Xu et al. (US 2004/0061323 A1) in view of Higuchi et al. (US 2006/0226694 A1) Koike et al. and Xu et al. are discussed above, and each differ from the invention as claimed because the first buckle tongue doesn’t include a passive locking function for locking the slidable connection to the seatbelt when a force having a predefined value acts on the seatbelt. It is well known in the seatbelt art to include passive locking with tongues for seatbelt systems that include retractors.  Higuchi et al. teaches one such system (buckle tongue .  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2004/0061323 A1)  in view of Righi (US 5,121,527 A) Regarding claim 7, Xu et al. is discussed above, and differs from the invention as claimed because the fourth connecting point buckle and tongue of Xu et al. is not configured such that when the first buckle tongue is connected to the first buckle and when an impact severity to the vehicle in at least one predefined direction exceeds or is expected to exceed a predefined first threshold value, then the first buckle tongue will be disconnected from the first buckle. Righi teaches such an automatic release device for a buckle and tongue on a seat belt (see col. 5, lines 12-37) As described in Righi, the predetermined threshold value can reasonably be interpreted as a force that creates enough traction on the belt to cause plate 5 to slide relative to the stationary plate. Ultimately, the detent dog 119 of the pawl 19 is disengaged and releases the seat belt (see lines 35-37 of col. 5.) Righi teaches that such an automatic release device is useful because it allows for release of the buckle when the passenger cannot release it themselves (see col. 1, lines 57-61.) Based on the teaching of Righi, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include an automatic release, as claimed, with the buckle and . 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2004/0061323 A1) in view of Sickon et al. (US 2013/0300555) Xu et al. is discussed above, and differs from the invention as claimed because Xu et al. does not specifically teach means for detecting whether the first buckle tongue is connected to the first buckle at the fourth connecting point. It is well known in the seat belt buckle art to include sensors that provide information regarding the buckled status of seat belt buckles and tongues. Sickon et al. teaches one such detection means (sensor 22) which is used to determine if the buckle has been properly latched and is useful for providing an alert if the buckle has not been properly latched (see for instance paragraph [0002].) Based on the teaching of Sickon et al., it would have bene obvious to one having ordinary skill in the art at the time the invention was filed to include a detection means (sensor) with the buckle and tongue of the fourth connection point of Xu et al. in order to ensure that the occupant of the seat has properly and safely used the seat belt of Xu et al.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2004/0061323 A1)  in view of Schueler et al. (DE 102 29 369 A1) see also attached machine language translation. Xu et al. is discussed above, and differs from the invention as claimed because Xu et al. does not teach means for detecting a parameter being indicative of an inclination angle of the backrest. Schueler teaches that it is known in the vehicle seat art to include sensors that detect a parameter indicative of an inclination angle of the backrest (see par[0027], sensor 511.) Schueler further teaches that such sensors are useful on vehicle seats . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over either Koike et al. (US 2015/0343931 A1)  in view of Tegen (US 10,246,051 B2.) Koike et al. is discussed above, and differs from the invention as claimed because Koike et al. does not include  a first buckle configured such that when an impact severity to the vehicle exceeds or is expected to exceed a predefined second threshold value then the first buckle moves in a direction such that seat belt tension is increased. Tegen et al. teaches that it is known in the seatbelt art to provide a tensioner that moves an anchor point located at shoulder of an occupant (52) that is used to route a seat belt in a manner similar to that of Koike et al based on expected impact severity (hard braking for instance, described in col. 7, lines 15-41)  to increase tension in that portion of the seatbelt, in order to restrain forward movement of the upper torso of the passenger (col. 6, lines 10-16.) Based on the teaching of Tegen et al., it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a tensioner that moves the buckle anchor point of Koike et al. in a direction that increases seatbelt tension, in order to restrain forward movement of the upper torso of the passenger.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over of Cullinane et al. (US 8,818,608) over either Koike et al. (US 2015/0343931 A1) or Xu et al. (US 2004/0061323 A1) . 
Allowable Subject Matter
Claims 4, 5, 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO 892 teach seat belt systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH ILAN whose telephone number is (571)272-6673.  The examiner can normally be reached on Monday-Friday, 9:00-530 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUTH ILAN/Primary Examiner, Art Unit 3616